WOODLEY, Judge
(concurring).
The effect of the majority opinion is to sustain the challenge of the respondents, plaintiffs in the suit pending in the district court, to the jurisdiction of this court to make its Temporary Writ of Prohibition final. One of the reasons assigned by these respondents in their response filed in this court is that the demonstration that was the subject matter of the Temporary Restraining Order issued by Judge Jones, and of their application for temporary injunction, was carried out peacefully and in accordance with orders and instructions of Chief of Police Robert A. Miles on Saturday, October 16, 1965, and the only relief remaining which is prayed for in their original petition in the district court is that upon trial they have judgment “restraining and enjoining Defendants from wrongfully refusing to grant and issue such permits to Plaintiffs as may be applied for for such other and further demonstrations, and for such other and further relief to which they may show themselves entitled, including their costs.”
These they correctly contend are civil matters (not criminal) over which this court lacks actual or potential jurisdiction within the meaning of Art. V, Section 5, *614of the Constitution of Texas, Vernon’s Ann.St.
I concur in the sustaining of the plea of these respondents to the jurisdiction of this court to make its Temporary Writ of Prohibition final.